UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4388


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

UGOCHUKWU ENWEREM, a/k/a Joseph Smith, a/k/a Ugo,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:07-cr-00157-GCM-DCK-2)


Argued:   March 23, 2012                  Decided:   April 30, 2012


Before Sandra Day O’CONNOR, Associate Justice (Retired), Supreme
Court of the United States, sitting by designation, TRAXLER,
Chief Circuit Judge, and SHEDD, Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Ross Hall Richardson, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Daniel Steven Goodman, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.      ON BRIEF: Henderson Hill,
Executive Director, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina; Allison Wexler, Matthew Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant.      Lanny A. Breuer, Assistant
Attorney General, Greg D. Andres, Acting Deputy Assistant
Attorney General, Laura N. Perkins, Nicole H. Sprinzen, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            A jury convicted Ugochukwu Enwerem on one count of

conspiracy to commit mail fraud and wire fraud, in violation of

18 U.S.C. § 371, and fourteen counts of wire fraud, in violation

of   18   U.S.C.    §    1343.         After       calculating       Enwerem’s    advisory

Guidelines    range       to    be     188-235       months,        the   district      court

granted an 80-month downward variance and sentenced Enwerem to

concurrent     sentences         of    60    months      of    imprisonment        on    the

conspiracy count and                108 months of imprisonment on each wire

fraud count.       In this appeal, Enwerem challenges his sentence on

several grounds.         For the following reasons, we affirm.



                                             I.

            The     facts      of     this   case     are     not    in   dispute.       For

several    years,       Enwerem      participated       in    an     advance     fee    fraud

conspiracy (the “conspiracy”).                     Victims received letters or e-

mails informing them that they had, for example, won a lottery,

inherited a substantial sum of money, or, in a format referred

to as the “pipeline scheme” in this case, could collect funds

remaining from a government contract.                    Supposedly to receive the

proceeds, victims sent comparatively small fees, usually through

Western Union, to locations in Western Europe.                            Members of the

conspiracy called “westies” would pick up the money at Western



                                               3
Union locations, and each member of the conspiracy received a

portion of the collected fees.

              Kent     Okojie      brought    Enwerem    into    the    conspiracy     in

2004.       Enwerem began as a westie, picking up money transfers in

Spain.       Later, Enwerem followed Okojie to Amsterdam, where he

answered       phone    calls       from     victims    and     helped     with     other

administrative matters related to the conspiracy.

              In 2007, after an investigation into the conspiracy,

Dutch police searched both Okojie’s and Enwerem’s apartments.

The police seized documentation on USB and hard drives as well

as   fake     passports      and    bank     account    information.        The     Dutch

police turned the evidence over to U.S. postal inspectors, who

used it to identify victims and to establish the verifiable loss

attributable to Enwerem and the conspiracy.



                                             II.

              On   appeal,      Enwerem      argues     that    the    district     court

failed to make particularized findings sufficient to explain its

loss       calculations. *          Specifically,       Enwerem        challenges     the


       *
       Enwerem raises four additional issues: (1) the inclusion
of losses sustained by foreign victims to calculate attributable
loss, (2) the application of an aggravating-role enhancement,
(3) the application of a government-actor enhancement, and (4)
the propriety of the imposed restitution order.          We have
reviewed these claims and find them to be without merit.



                                              4
inclusion of losses sustained by victims in the pipeline scheme

as relevant conduct pursuant to U.S.S.G. § 1B1.3(a)(1)(B).

               “[T]he determination of loss attributable to a fraud

scheme is a factual issue for resolution by the district court,

and we review such a finding of fact only for clear error.”

United States v. Godwin, 272 F.3d 659, 671 (4th Cir. 2001).

However,       “a   sentencing       court,         in   order     to    hold    a   defendant

accountable for the conduct of his coconspirators, should make

particularized         findings         with    respect       to    both        prongs      of    §

1B1.3(a)(1)(B),” including the scope of criminal activity agreed

on     by   the     defendant        and       the       foreseeability         of    his        co-

conspirators’ conduct.               United States v. Bolden, 325 F.3d 471,

499 (4th Cir. 2003).

               In attributing the pipeline scheme amounts to Enwerem,

the district court made sufficient individualized findings.                                      See

J.A.    1239-1243.             During    the     sentencing         hearing,         the    court

indicated that foreseeability was the touchstone for attributing

this loss to Enwerem and, specifically, referenced a phone call

by Enwerem to a co-conspirator in which Enwerem sought proceeds

from    this    part      of   the   conspiracy.            Then,       after    entertaining

argument from both counsel for Enwerem and the government on the

loss    issue,      the    court     specifically           adopted      the     government’s

version of the loss amounts, which expressly included the loss

caused by the pipeline scheme.                  Although the court perhaps could

                                                5
have   more   precisely   articulated      its   findings,   the        record

demonstrates the court had an individualized basis for the loss

attributed    to   Enwerem.   We   find     no   clear   error     in     that

determination.



                                    III.

          For the foregoing reasons we affirm the judgment of

the district court.



                                                                   AFFIRMED




                                   6